OPINION OF THE COURT
Memorandum.
*47Order unanimously reversed without costs and motion by the City of New York for settlement of the hearing minutes granted.
Contrary to the opinion of the court below, the motion for an order settling the minutes of a hearing should not have been denied on the ground that the transcript was not served upon plaintiff pursuant to CCA 1704 in a timely manner. The failure to comply with the time provisions of CCA 1704 (a) is not jurisdictional (see Rockaway One Co. v Wiggins, 2002 NY Slip Op 40132[U] [App Term, 2d & 11th Jud Dists 2002]). Accordingly, the matter is remanded to the court below for settlement of the hearing minutes.
Aronin, J.P, Patterson and Rios, JJ., concur.